UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6562



JOHN R. SMOOT, JR.,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND; STATE OF NEW JERSEY;
GOVERNORS OF BOTH STATES; ATTORNEY GENERAL OF
BOTH STATES; WARDEN, as alleged as responsible
for present custody; ALL OTHER PERSONNEL KNOWN
AND   UNKNOWN,   as   related   and   involved
individually or collectively,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (CA-03-
2708-RWT)


Submitted:   June 24, 2004                  Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Smoot, Jr., Appellant Pro Se. Susan Howe Baron, DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John R. Smoot, Jr., seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition, for failure to exhaust state remedies.           We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order in a civil case to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens

the appeal period under Fed. R. App. P. 4(a)(6).                 This appeal

period is “mandatory and jurisdictional.”          Browder v. Dir., Dep’t

of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

February 13, 2004.      Giving Smoot the benefit of Fed. R. App. P.

4(c), the notice of appeal was filed on March 24, 2004.              Because

Smoot failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We deny Smoot’s motion for a change of venue and for oral argument.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   DISMISSED


                                  - 2 -